                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  5:19-cv-00467-BO


 JUSTIN J. WHITE,

                        Plaintiff,

 V.
                                                               AFFIDAVIT OF
 VANCE COUNTY, NORTH CAROLINA,                             SHERIFF CURTIS BRAME
 VANCE COUNTY SHERIFF'S OFFICE,
 PETER WHITE, in his official and individual
 capacities, LA WREN CE D. BULLOCK, in
 his official and individual capacities,
 WELDON WALLACE BULLOCK, in his
 official and individual capacities.

                        Defendants.



       NOW COMES the affiant, Curtis Brame, and, after having been previously sworn, states

as follows:

        1.     I am over 18 years of age, do not suffer from any disability, am competent to make

this affidavit, and have personal knowledge of the facts contained in this affidavit.

       2.      I am the Sheriff ofVance County. I retired from the Vance County Sheriffs Office

in November 2016 after 33½ years of service with the agency and 35 total years in law

enforcement. I ran for sheriff in 2018 and was elected that November, and I took office in

December 2018.

       3.      I do not know the plaintiff, and I have never met him or spoken with him. I know

of him only from this lawsuit. The plaintiff was hired as a Vance County sheriff's deputy by my

predecessor in 2017 and fired in 2018. The plaintiff and I never served at the Vance County

Sheriffs Office at the same time.




        Case 5:19-cv-00467-BO Document 40-2 Filed 08/27/20 Page 1 of 2
                                                                                        Ex. 8
            4.    I do not recall speaking with anyone who was seeking a job reference for the

plaintiff. lfl had done so, I would not have said anything negative about the plaintiff because I do

not know him. I am unaware of anyone in the Vance County Sheriffs Office who gave a negative

job reference about the plaintiff during my tenure in office. If anyone did so, it would have been

without my approval and not at my direction.

            5.    I have no knowledge of any prospective employment opportunities the plaintiff has

had. I am aware, as a result of this lawsuit, that the plaintiff was fired for using excessive force on

a black woman and that an internal investigation of the incident was conducted. This occurred

before I took office and I had no involvement in it. My predecessor was required by law to report

the plaintiffs termination to the North Carolina Sheriffs' Standards Division and to state whether

an internal investigation was conducted.

            6.    I did not know that the plaintiff was planning to file this lawsuit until after he had

filed it.

            7.    Like the plaintiff, I am African-American. I have not had any dealings with the

plaintiff and have done nothing that had any effect on him, but it is offensive and false to suggest

that I would have done anything on the basis of his race.
                         "';rHh
            This is the --=-~--
                          o(,l · day of August, 2020.

                                                  G+d- I ? ~
                                                 CURTIS BRAME

Sworn to and subscribed before me
this ~"J#i day of August, 2020.




WBD (US) 49873972vl




             Case 5:19-cv-00467-BO Document 40-2 Filed 08/27/20 Page 2 of 2
